Exhibit 23.4 Consent of Independent Registered Public Accounting Firm Cellular Biomedicine Group, Inc. Palo Alto, California We hereby consent to the incorporation by reference in the Amended Reoffer Prospectus constituting a part of thisRegistration Statement on Form S-8 of our report dated April 15, 2014, relating to the consolidated financial statements of Cellular Biomedicine Group, Inc. (the “Company”) appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Amended Reoffer Prospectus. /s/BDO USA, LLP Phoenix, Arizona December 10, 2014
